ACCEPTED
                                                                                        01-14-00999-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    3/11/2015 4:16:38 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                  CLERK

                               NO. 01-14-00999-CV

                     IN THE FIRST COURT OF APPEALS       FILED IN
                                                   1st COURT OF APPEALS
                             HOUSTON, TEXAS            HOUSTON, TEXAS
                                                                  3/11/2015 4:16:38 PM
                                                                  CHRISTOPHER A. PRINE
                        SAHAMI INVESTMENTS, LTD,                          Clerk

                                         Appellant

                                         VS.


 STATELY HOME, LLC, THEODORE MORE, AND BRYAN PHILLIPS,
                                Appellees


           On Appeal from 113th District Court of Harris County, Texas
                    Trial Court Cause Number 2014-12172


               APPELLANT’S FIRST MOTION FOR EXTENSION OF
                     TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE FIRST COURT OF APPEALS:

      Pursuant to Rule 10.5(b) of the Texas Rules of Appellate Procedure,

Appellant, Sahami Investments, LTD, files this First Motion for Extension of Time

to File Apellant’s Brief and, in support thereof, would respectfully show the Court

as follows:

      1.      The deadline for Appellant to file the brief was February 25, 2015.

      2.      Counsel for Appellant is in the process of negotiating a settlement in

this matter and requests additional time to file the Appellant’s Brief.
       3.     This request for an extension of time is not sought for delay, but rather

to give counsel for Appellant adequate time to prepare the Brief so that the briefing

will be as helpful as possible to this Court.

       4.     For the foregoing reasons, Appellant respectfully requests that this

Court grant this First Motion for Extension of Time and give Appellant until May

26, 2015, to file its brief. Appellant respectfully requests any further relief to

which it is justly entitled.

                                        Respectfully submitted,

                                        THE SEILER LAW FIRM, PLLC


                                        _/s/ Kenna M. Seiler__________________
                                        Kenna M. Seiler
                                        State Bar No. 13944250
                                        Erik C. Baumann
                                        State Bar No. 24091292
                                        8505 Technology Forest Place, Suite 1102
                                        The Woodlands, Texas 77381
                                        Telephone: (281) 419-7770
                                        Telecopier: (281) 419-7791
                                        E-mail: kenna.seiler@theseilerlawfirm.com
                                               Erik.baumann@theseilerlawfirm.com

                                        ATTORNEYS FOR APPELLANT
                      CERTIFICATE OF CONFERENCE

      I hereby certify that I have contacted Stephen Paxson, lead counsel for
Appellees in this matter and he objects to Appellant’s First Motion for Extension
of Time to File Appellant’s Brief.



                                       _/s/ Kenna M. Seiler__________________
                                       Kenna M. Seiler


                         CERTIFICATE OF SERVICE

       Pursuant to Rules 21. and 21a of the Texas Rules of Civil Procedure, I
hereby certify that the original of the Appellant’s First Motion for Extension of
Time to File Appellant’s Brief has been filed with the Clerk of the First Court of
Appeals in writing, and true and correct copies have been delivered to all interested
parties on March 11, 2015, correctly addressed as follows:

      Stephen Paxson
      Paxson & Associates, P.C.
      2240 Bissonnet Street
      Houston, TX 77005

      Brandon M. Barchus
      Faulk Barchus, PLLC
      800 Bering Drive, Suite 400
      Houston, TX 77057

                                       _/s/ Kenna M. Seiler__________________
                                       Kenna M. Seiler